Pee Cueiam,
The defense in this case was that Alexander B. Morton had not signed the note upon which plaintiff brought suit. It was admitted in evidence upon the testimony of G. Mantello, that he had signed it as a subscribing witness to its execution at the request of the decedent. In the face of strongly persuasive evidence that the note was a forgery, the jnry found that it was not; but on this appeal we cannot disturb their finding, because no complaint is made of the court’s refusal to grant a new trial. The single assignment of error is to the admission of the note in evidence. Under Mantello’s testimony its execution. by the deceased was for the jury, and to them the single issue was submitted as to the genuineness of A. B. Morton’s signature. In the light of strong evidence submitted by the defense, followed by a charge directing the attention of the jury to it, the verdict may well be regarded as an untrue finding, but there is no assignment asking us to disturb it, and the judgment on it must, therefore, be affirmed.
Judgment affirmed.